
	
		II
		112th CONGRESS
		2d Session
		S. 3688
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2012
			Ms. Klobuchar (for
			 herself and Mr. Sessions) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide effective criminal prosecutions
		  for certain identity thefts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Tax Offenders and Prosecuting
			 Identity Theft Act of 2012 or the STOP
			 Identity Theft Act of 2012.
		2.Use of Department
			 of Justice resources with regard to tax return identity theft
			(a)In
			 generalThe Attorney General
			 should make use of all existing resources of the Department of Justice,
			 including any appropriate task forces, to bring more perpetrators of tax return
			 identity theft to justice.
			(b)Considerations
			 To be taken into accountIn
			 carrying out this section, the Attorney General should take into account the
			 following:
				(1)The need to
			 concentrate efforts in those areas of the country where the crime is most
			 frequently reported.
				(2)The need to
			 coordinate with State and local authorities for the most efficient use of their
			 laws and resources to prosecute and prevent the crime.
				(3)The need to
			 protect vulnerable groups, such as veterans, seniors, and minors (especially
			 foster children) from becoming victims or otherwise used in the offense.
				3.Victims of
			 identity theft may include organizationsChapter 47 of title 18, United States Code,
			 is amended—
			(1)in section 1028—
				(A)in subsection (a)(7), by inserting
			 (including an organization) after another person;
			 and
				(B)in subsection (d)(7), in the matter
			 preceding subparagraph (A), by inserting or other person after
			 specific individual; and
				(2)in section
			 1028A(a)(1), by inserting (including an organization) after
			 another person.
			4.Identity theft
			 for purposes of tax fraudSection 1028(b)(3)
			 of title 18, United States Code, is amended—
			(1)in subparagraph
			 (B), by striking or at the end;
			(2)in subparagraph
			 (C), by inserting or after the semicolon; and
			(3)by adding at the
			 end the following:
				
					(D)during and in relation to a felony under
				section 7206 or 7207 of the Internal Revenue Code of
				1986;
					.
			5.Reporting
			 requirement
			(a)GenerallyBeginning with the first report made more
			 than 9 months after the date of the enactment of this Act under
			 section
			 1116 of title 31, United States Code, the Attorney General
			 shall include in such report the information described in subsection (b) of
			 this section as to progress in implementing this Act and the amendments made by
			 this Act.
			(b)ContentsThe
			 information referred to in subsection (a) is as follows:
				(1)Information
			 readily available to the Department of Justice about trends in the incidence of
			 tax return identity theft.
				(2)The effectiveness
			 of statutory tools, including those provided by this Act, in aiding the
			 Department of Justice in the prosecution of tax return identity theft.
				(3)Recommendations on
			 additional statutory tools that would aid in removing barriers to effective
			 prosecution of tax return identity theft.
				(4)The status on
			 implementing the recommendations of the Department’s March 2010 Audit Report
			 10–21 entitled The Department of Justice’s Efforts to Combat Identity
			 Theft.
				
